PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Open Text SA ULC
Application No. 17/131,529
Filed: 22 Dec 2020
For: SYSTEM, METHOD AND COMPUTER PROGRAM PRODUCT FOR EDITING WEB PAGES IN-CONTEXT OF A PRODUCTION VIEW
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the “PETITION TO ACCEPT AN UNINTENTIONALLY DELAYED CLAIM UNDER 35 U.S.C. 119(e) FOR THE BENEFIT OF A PRIOR-FILED PROVISONAL APPLICATION (37 CFR 1.78(c)) (PTO/SB/445)” filed July 20, 2022. The petition is being treated as a petition under 37 CFR 1.78(c) and 37 CFR 1.78(e) to accept unintentionally delayed claims under 35 U.S.C. 119(e) and 35 U.S.C. 120 for the benefit of prior-filed provisional and nonprovisional applications as set forth in the concurrently filed corrected Application Data Sheet (ADS).

If the reference required by 35 U.S.C. 119(e) and 35 U.S.C. 120 and 37 CFR 1.78(a)(3) and 37 CFR 1.78(d)(2) is presented after the time period provided by 37 CFR 1.78(a)(4) and 37 CFR 1.78(d)(3), the claim under 35 U.S.C. 119(e) and 35 U.S.C. 120 for the benefit of a prior-filed provisional and nonprovisional applications may be accepted if the reference required by 37 CFR 1.78(a)(3) and 37 CFR 1.78(d)(2) was unintentionally delayed.  A petition to accept an unintentionally delayed claim under 35 U.S.C. 119(e) and 35 U.S.C. 120 for the benefit of prior-filed provisional and nonprovisional applications must be accompanied by:

The reference required by 35 U.S.C. 119(e) and 35 U.S.C. 120 and 37 CFR 1.78(a)(3) and 37 CFR 1.78(d)(2) to the prior-filed applications, unless previously submitted. The reference must be included in an application data sheet (§ 1.76(b)(5));
The petition fee as set forth in § 1.17(m); and
A statement that the entire delay between the date the benefit claim was due under 37 CFR 1.78(a)(4) and 37 CFR 1.78(d)(3) and the date the benefit claim was filed was unintentional. The Director may require additional information where there is a question whether the delay was unintentional.

The Office is interpreting the statement of unintentional delay provided in the Form as meaning “the entire delay between the date the benefit claim was due under 37 CFR 1.78(a)(4) and 37 CFR 1.78(d)(3) and the date the benefit claim was filed was unintentional.” 

As the present petition satisfies all the above requirements, the claims under 35 U.S.C. 119(e) and 35 U.S.C. 120 for the benefit of the prior-filed provisional and nonprovisional applications are accepted as being unintentionally delayed.

Applicant is advised that this decision grants the petition to accept unintentionally delayed domestic benefit claims to the prior-filed applications because the petition requirements of 37 CFR 1.78(c) and 1.78(e) and the formal requirements for claiming domestic benefit (see MPEP 211.01 et. seq.) have been met. This acceptance should not be construed as meaning that this application is entitled to the benefit of the prior-filed applications. Whether a claimed invention in a nonprovisional application is entitled to the benefit of the filing date of a prior-filed application on the basis of the disclosure thereof is determined during examination if it becomes necessary to do so (e.g., intervening reference and interference proceeding). See MPEP 211.05.

A corrected Filing Receipt, which includes the benefit claims to the prior-filed applications, accompanies this decision.

The Office notes the present petition under 37 CFR 1.78(c) and 37 CFR 1.78(e) was filed after the Notice of Allowance dated May 17, 2022, and decided after receipt of the issue fee payment on August 17, 2022. The supervisory patent examiner has been consulted and determined no request for continued examination (and petition to withdraw from issue) is required for entry of the corrected ADS filed July 20, 2022. 

The Refund Request will be considered and decided in due course under separate cover. 

The application is being forwarded to the Technology Center Art Unit 2144 for further action consistent with this decision.

Any questions concerning this matter may be directed to the undersigned at (571) 272-3211.  

/CHRISTINA TARTERA DONNELL/Attorney Advisor, OPET